DUCKER, JUDGE:
Claimant, Joyce J. Droddy Ayers, alleges damages in the amount of $50,000.00 for injuries and disabilities resulting from a collision of the automobile, in which she was a passenger, with a large boulder in the road designated as U. S. Route 250, about one-fourth of a mile south of Fairmont, West Virginia, on May 12, 1967, at approximately 1:15 a. m. This is the same accident in which Julia A. Varner was killed and the claim of her administrator for her death was heard and decided by this Court on February 10, 1970, in Claim No. 185, styled John C. Varner, Administrator of the Estate of Julia A. Varner, deceased, v. State Road Commission, and an award was mad.e to the claimant in that case, pursuant to a. finding by this Court of liability on the part of the respondent.
A full recital of the facts in that case upon which liability was determined and the award made are contained in the opinion of this Court, and it would only be repetitious to recite them here. Those facts and our conclusions thereon have not *218been shown to have been changed or otherwise altered or varied and inasmuch as the claimant here was merely a passenger in the Varner car, we reach the same conclusion in this case as to the liability of the respondent.
The sole question here is one of damages, and in this respect, the evidence shows that the claimant, in addition to pain and suffering, has sustained hospital and medical expenses in excess of Fifteen Hundred Dollars and loss of wages in excess of Three Thousand Dollars, and that she has not fully recovered from her injuries. The report of Dr. C. M. Caudill, who examined claimant at the request of the respondent, reports that claimant cannot extend her left arm to a full normal degree, that his impression is that she is doing well as far as her basic neurologic condition is concerned, but he recommends future psychiatric evaluation and consultation with an oto-laryngologist. So in view of the fact that claimant may still have physical difficulty and further medical expense, we are of the opinion that she should be compensated for such anticipated difficulty and costs.
We are of the opinion that Ten Thousand Dollars will be a fair amount of compensation and damages and, accordingly, we award the claimant the sum of $10,000.00.
Award of $10,000.00.